           Case 6:21-mj-00081-KK Document 1 Filed 05/13/21 Page 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                       u.B.t-iu'inuTGoum
                                                                                                             Wa»TERN DISTRICT OF LOUISIA1DA
                                     UNITED STATES DISTRICT COURT                                                       RECEIVED

                                                                for the
                                                                                                                        MAY, 13 2021
                                                    Western District of Louisiana
                                                                                                                 TON
                                                                                                                   NY P, MPOP.P. CLBRK
                                                                                                                BY    \Q.il£t
                  United States of America
                                V.

                                                                           Case No.

                    BRIAN BROUSSARD                                                   6:21"mj-00081
                       aka "LIL BRIAN"



                          Defendants)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     MAY 12, 2021               in the county of               Lafayette                in the
      Western District of                     Louisiana        , the defendant(s) violated:

            Code Section                                                     Offense Description
 18U.S.C.§924(c)(1)(A)and                      possession of a machinegun in furtherance of a drug trafficking crime;
(c)(1)(B)(ii);                                 possession of a firearm by a convicted felon;
18U.S.C.§922(g)(1);                            possession of a stolen firearm;
18U.S.C.§922(J);                               possession of an unregistered machinegun; and
26U.S.C.§5861(d);and                           possession with intent to distribute controlled substances
21 U.S.C§841(a)(1)



         This criminal complaint is based on these facts:

See Attachment 1 (Affidavit)




             Continued on the attached sheet.




                                                                                 Hanna M. Ortego, Task Force Officer, FBI
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


     c
Date: "^S^j©^S ^ [^\\
                                                                                                Jud^ s\ign^(ut'e

City and state:                      Lafayette, Louisiana                           Kathleen Kay, U.^-ft^istrate Judge
                                                                                              Printed name anS title
